DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT
                                 July Term 2014

                          ANTHONY JOHNSON,
                              Appellant,

                                       v.

  DRIFTWOOD ACRES MHP, LTD., a Florida limited partnership, and
    DRIFTWOOD HOLDINGS, LLC, a Florida limited partnership,
                        Appellees.

                                No. 4D14-1026

                                [August 6, 2014]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Thomas M. Lynch, IV, Judge; L.T. Case
No. CACE 14-004000.

    Patrice Paldino of Legal Aid Service of Broward County, Inc., Plantation,
for appellant.

    Nancy Little Hoffmann of Nancy Little Hoffmann, P.A., Fort Lauderdale,
for appellees.

PER CURIAM.

   Given the deferential standard of review for temporary injunctions, see,
e.g., Citizens for Sunshine, Inc. v. School Bd. of Martin County, 125 So. 3d
184, 187 (Fla. 4th DCA 2013), we affirm the circuit court’s order on
plaintiff’s motion for temporary injunction. We note that the court’s
statement that appellee “is not required to accept an Application for
Residency at Lot 18 from” appellant is but a preliminary finding for the
purpose of ruling on the injunction that does not foreclose litigation of this
issue as the case below progresses.

GROSS, MAY, JJ., and SCHER, ROSEMARIE, Associate Judge, concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.